DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: because there is different terminology as to what is claimed and what is shown and described in the drawings. Specifically, the claims have language describing each portion of the device as described in the Summary. A different set of terminology is used The Detailed Description of the Invention and is not consistent with the claims and therefore it is unclear which portions of the drawings and described in the detailed description are intended to be the portions of the device as referred to in the claims.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  “waste” should likely be “waist” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as being indefinite as the terminology used in the claims is different from that in the detailed description. It is noted that very few of the items as claimed can be clearly identified based on the Detailed Description in view of the drawings. For example, the terms “attachment member”, “chosen length of webbing”, “adjustment buckle”, “standing end”, “attachment element” are used in the claims but only referred in the specification in the summary. It is unclear what these portions are considered to be as they are not described relative to portions of the device as shown in the drawings.
 Further it is unclear if there is a distinction between the numbered attachment members and the “at least two strap attachment members” as all of the portions that could be considered attachment members are attach, or are attached to, straps. 
It is further noted that it is unclear of the first and second chosen lengths of webbing are intended to be separate entities from the first and second straps, or if they are portions of the first and second strap including additional details i.e. including modifications to the ends (noting standing and free ends). For the purpose of examination the first and second chosen lengths of webbing are considered to be capable of being part of the first and second straps. 
near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close portions must be to one another in order to be considered “near” to one another. For the purpose of examination it is assumed that portions are near one another if they are within the length of the device from one another. 
Claims 2-12 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
The phrase “in the vicinity” in claims 3 and 14 is relative which renders the claims indefinite. The phrase “in the vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close portions must be to one another in order to be considered “in the vicinity” to one another. For the purpose of examination it is assumed that portions are near one another if they are within the length of the device from one another.
Claim 19 is rejected as it is unclear if the backpack is intended to be functionally claimed or positively claimed. Specifically, the backpack appears to be functionally claimed as related to what the first strap in claim 18. Claim 19 recites said backpack comprises a volume into which said inflatable watercraft is inserted, which seems to positively claim the backpack, but it is not clear. For this reason the scope of claim 19 is indefinite. For the purpose of examination it is assumed that the backpack is functionally claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tingey (US 9,616,976 B2).
Regarding claim 13, Tingey discloses a knee support system for a watercraft (Figs. 1-4, and shown in Annotated Fig. 14 below) comprising, a first strap (S) having a first attachment member (A1) affixed to a first end (E1), a second attachment member (A2) attached at a first adjustable length (noting the adjustable portion of E2) to a second end of said first strap, and at least two strap attachment members (AM) affixed to said first strap between said first attachment member and said second attachment member, a forward attachment element (FA) fixedly mounted on said watercraft (W) for attaching said first attachment member (A1), a rear attachment element (RA) fixedly mounted on said watercraft (W) for attaching said second attachment member (A2), a second strap (S2) having a third attachment member (A4) affixed to a first end, and a fourth attachment member (A3) attached at a second adjustable length to a second end of said second strap, and at least two attachment elements (2AE) disposed on a panel (noting the wall of W) fixedly mounted on said watercraft in between said forward attachment element and said rear attachment element, for attaching said third 

    PNG
    media_image1.png
    504
    621
    media_image1.png
    Greyscale

Regarding claim 14, Tingey discloses the at least two strap attachment members are disposed on said first strap in the vicinity of the second end of said first strap.
Regarding claim 18, Tingey discloses said first strap (22) is adapted to serve as one shoulder strap on a backpack (to the degree that it is structurally capable of attaching to a properly configured backpack and used as a shoulder strap), and said second strap is adapted to serve as one waste band on a backpack (to the degree that 
Regarding claim 19, Tingey discloses said watercraft (W) comprises an inflatable watercraft (abstract), and said backpack (noting a properly sized and shaped unclaimed backpack) comprises a volume into which said inflatable watercraft is inserted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2) in view of Roberts (US 2015/0129627 A1).
Regarding claim 1, Tingey discloses a knee support system for a watercraft (Figs. 1-4) comprising, a first strap (22) having a first end and a second end (noting the ends of the strap that are proximal to 52 and 54), and a first side (noting the outer side) and a second side (noting the side that is shown to face the user’s legs when in use), a first attachment member (52) affixed to said first strap near the first end, a first chosen length (as shown below in Annotated Fig. 11 below) of webbing (CL) having a standing end (SE) and a free end (FE), a second attachment member (2AM) affixed to the standing end of said first chosen length of webbing, a first adjustment buckle (AB) affixed to said first strap (FS) near the second end for receiving the free end (FE) of said 

    PNG
    media_image2.png
    418
    636
    media_image2.png
    Greyscale

Tingey discloses at least two strap attachment members (SAM) disposed on the first side of said first strap a second strap (S2) having a first end and a second end, and a first side and a second side, a third attachment member (noting the portion of the strap that accepts stitching) affixed to said second strap near the first end, such that said third attachment member is attached to one of the at least two strap attachment members (noting the stitching) disposed on the first side of said first strap, a forward attachment element (noting the instance of 44) fixedly mounted on said watercraft for receiving said first attachment member, a rear attachment element (48) fixedly mounted on said watercraft for receiving said second attachment member (54/2AM) affixed to the 
Tingey does not specifically disclose a second chosen length of webbing having a standing end and a free end, a forth attachment member affixed to the standing end of said second chosen length of webbing, a second adjustment buckle affixed to said strap near the second end for receiving the free end of said second chosen length of webbing, such that the distance between said second adjustment buckle and said fourth attachment member is adjusted by adjusting the free end of second chosen length of webbing.
Roberts discloses a support strap (Fig. 2, 120) and a chosen length of webbing (31) having a standing end and a free end (noting the loose end of material 31 attached to 30), an attachment member (32) affixed to the standing end of said second chosen length of webbing, an adjustment buckle (30, noting the adjustable slot through which strap 31 extends) affixed to said strap near the second end for receiving the free end of said second chosen length of webbing, such that the distance between said adjustment buckle (30) and an attachment member (32) is adjusted by adjusting the free end of second chosen length of webbing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and use the teaching of Roberts and 
Regarding claim 2, Modified Tingey does not specifically disclose a first adjustable side release buckle affixed to said first chosen length of webbing between said first adjustment buckle and said second attachment member, for releasing said first adjustment buckle from said second attachment member.
Roberts teaches the ability to have a length of webbing including a side release buckle affixed to the strap for disconnecting portions of the strap in an intermediate portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tingey and include an adjustable side release buckle affixed to the first chosen length of webbing between the adjustment buckle and the second attachment member such that the length of webbing can be disconnected or split or have a portion removed thereby allowing the strap to be more versatile and used in a variety of other situations.
Regarding claim 3, modified Tingey discloses the at least two strap attachment members are disposed on said first strap in the vicinity of the second end of said first strap (SAM).
Regarding claims 4-5, modified Tingey discloses said first attachment member and said first adjustment buckle are disposed on the first side of said first strap 
Regarding claims 9-10, modified Tingey discloses said first adjustment buckle and said second adjustment buckle comprise ladder lock buckles first adjustment buckle and said second adjustment buckle comprise ladder lock slider buckles (30). 
To the degree that it can be argued that the adjustment buckles are not the specific type of ladder lock stated, it would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Tingey and replace the ladder locks with ladder slider locks or vice versa because such a change would require there mere choice of one well-known strap adjustment device for another and would have yielded predictable results.
Regarding claim 11, Tingey discloses said first strap (22) is adapted to serve as one shoulder strap on a backpack (to the degree that it is structurally capable of attaching to a properly configured backpack and used as a shoulder strap), and said second strap is adapted to serve as one waste band on a backpack (to the degree that the second strap is configured generally perpendicularly to the first strap and is structurally capable of acting as a waist strap).
Regarding claim 12, Tingey discloses said watercraft comprises an inflatable watercraft (Abstract), and said backpack (noting a properly sized and shaped unclaimed backpack) comprises a volume into which said inflatable watercraft is inserted.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2) in view of Roberts (US 2015/0129627 A1) as applied to claim 1 above, and further in view of Foote, Jr. et al. (US 5,257,590 A)(Foote).
Regarding claims 6-7, Tingey is silent with respect to a first padding member disposed on a side of said first strap or a second padding member disposed on a side of said second strap.
Foote teaches the ability to have a watercraft including knee supporting straps (Figs. 1 and 2) that include a padding member (42) on a side of the knee supporting strap (41).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and use the teaching of Foote and include padding members on a side of the first and second straps because such a change would help to ensure that the straps are comfortable and help to prevent irritation to the user’s knees/thighs from the straps.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2) in view of Roberts (US 2015/0129627 A1) as applied to claim 1 above, and further in view of Official notice.
Regarding claim 8, Tingey discloses said first attachment member (A1 as shown above, also 52) is a G-hook webbing buckle.
Tingey does not specifically disclose said second attachment member, said third attachment member, and said fourth attachment member comprise G-hook webbing buckles.
.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2) in view of Foote, Jr. et al. (US 5,257,590 A)(Foote).
Regarding claims 15 and 16, Tingey is silent with respect to a first padding member disposed on a side of said first strap or a second padding member disposed on a side of said second strap.
Foote teaches the ability to have a watercraft including knee supporting straps (Figs. 1 and 2) that include a padding member (42) on a side of the knee supporting strap (41).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and use the teaching of Foote and include padding members on a side of the first and second straps because such a change would help to ensure that the straps are comfortable and help to prevent irritation to the user’s knees/thighs from the straps.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2) in view of Official notice.
Regarding claim 17, Tingey discloses said first attachment member (A1 as shown above, also 52) is a G-hook webbing buckle.
Tingey does not specifically disclose said second attachment member, said third attachment member, and said fourth attachment member comprise G-hook webbing buckles.
Examiner takes Official notice that it is well known in the art to choose a well-known attachment device. I.e. to choose between G-hook, a buckle, sewing or stitching etc. as well as interchange them for one another. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and replace the second, third, and fourth attachment members with G-Hook webbing buckles because such a change would have required the mere replacement of one known attachment device for another and would have yielded predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tingey (US 9,616,976 B2), Huber et al. (US 2013/0200115 A1)(Huber) and Weber (US 7,721,670 B2).
Regarding claim 20, Tingey discloses a kit comprising and an inflatable watercraft and straps (as shown in Annotated Fig. 14 above) including an inflatable watercraft (W), straps comprising, a first strap (S) having a first attachment member (A1) affixed to a first end (E1), a second attachment member (A2) attached at a first adjustable length to a second end (E2) of said first strap, and at least two first strap 
To the degree that Tingey does not specifically disclose that the knee supporting straps are shoulder straps. 
Weber teaches knee supporting straps (106) used as shoulder straps (Col. 8; Ll. 47-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and use the knee supporting straps as shoulder straps in order to help carry the watercraft thereby making the transporting of the watercraft easier.
Tingey does not specifically disclose a backpack said backpack comprising: a pack portion having a volume adapted to receive said watercraft; a first upper shoulder strap attachment member; a second upper shoulder strap attachment member; a first lower shoulder strap attachment member; and a second lower shoulder strap attachment member.
Huber teaches the ability have a kit including a backpack (Fig. 7) said backpack comprising, a pack portion (46/54) having a volume adapted to receive said watercraft (Fig. 6, 12), a first upper shoulder strap attachment member (40a), a second upper shoulder strap attachment member (40b), a first lower shoulder strap attachment member (Fig. 6, noting the buckle to which the shoulder strap is attached), and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Tingey and use the teaching of Huber and include a backpack configured to carry the inflatable watercraft because such a change would help to protect the watercraft as well as contain it within a manageable and easily portable configuration. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734